GENDEN, MICHAEL A., Associate Judge.
This is an appeal following a jury verdict in favor of the appellee/plaintiff. The appellant was the defendant/counter-plaintiff below. The complaint filed by the appellee alleged that the appellant fraudulently induced him to enter into an agreement to have two boats constructed on behalf of the appellee by the appellant. There being no evidence to support a prior fraudulent intent not to perform under the agreement, we reverse the jury award and remand to the trial court to enter judgment for the defendant. We affirm the trial court’s granting of a directed verdict on the counterclaim.
KLEIN and PARIENTE, JJ., concur.